Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of KBR, Inc.: We consent to the use of our reports dated February 20, 2013,with respect to the consolidated balance sheets of KBR, Inc. and subsidiaries as of December 31, 2012 and 2011, and the related consolidated statements of income, comprehensive income, shareholders' equity, and cash flows for each of the years in the three-year period ended December 31, 2012, and the related consolidated financial statement schedule, and the effectiveness of internal control over financial reporting as of December 31, 2012 incorporated by reference herein. /s/ KPMG LLP KPMG LLP Houston, Texas August 22, 2013
